UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6405


TRAVIS MANDELL KEMP, a/k/a Travis Kemp,

                Plaintiff – Appellant,

          v.

OFFICER JOHNSON, GCDC; PHILLIP ANDERSON, Greenwood County
Detention Center; SHARON MIDDLETON, Cpt GCDC; LUKE LARK, Lt
GCDC; OFFICER BROOKS, GCDC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, District Judge.
(1:09-cv-03195-TLW)


Submitted:   July 17, 2012                 Decided:   August 6, 2012


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Travis Mandell Kemp, Appellant Pro Se. William Henry Davidson,
II, Joel Steve Hughes, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina; Kristy Grafton Goldberg, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Travis Mandell Kemp appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.   § 1983   (2006)   complaint.   We   have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.           Kemp v.

Johnson, No. 1:09-cv-03195-TLW (D.S.C. Feb. 2, 2012).             We deny

Kemp’s motion for appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                       2